Citation Nr: 1624850	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-40 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Jennifer R. Morrell, Attorney at Law


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2002 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to schedule of a videoconference hearing before the Board at the RO.  The Veteran's December 2014 substantive appeal requested a hearing before the Board in Washington, DC.  In a June 2016 letter, the Veteran's representative requested to appear instead at a videoconference hearing.  There is no indication that the Veteran has been scheduled for the requested hearing, nor has he withdrawn the hearing request.  The Veteran is entitled to a hearing under 38 C.F.R. §§ 20.700 and 20.704 (2015) and upon remand, the hearing should be scheduled. 

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a videoconference hearing before a Veterans Law Judge at the local RO, following the usual procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




